Citation Nr: 0202771	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  02-00 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating greater than 20 percent for right 
medial malleolus fracture residuals.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to June 
1953.

The present case comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which rated the veteran's 
service-connected right medial malleolus fracture residuals 
as 20 percent disabling.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service-connected right medial malleolus 
fracture residuals are manifested by ankylosis in plantar 
flexion at 10 degrees as well as by a mild medial malleolus 
bony deformity with moderate secondary degenerative joint 
disease.


CONCLUSION OF LAW

The veteran's service-connected right medial malleolus 
fracture residuals do not meet the criteria for a rating 
greater than 20 percent.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5270, 
5271, 5273, 5274 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The VA has a duty to assist in the development of facts 
relating to this claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  The veteran was 
notified of the requirements of the VCAA by a letter from the 
RO dated in April 2001.  In this case, the VA's duties have 
been fulfilled.  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159(b)).  The veteran was 
notified that the evidence did not show that his service-
connected right medial malleolus fracture residuals warranted 
an increased rating in excess of 20 percent in the June 2001 
rating decision.  The November 2001 statement of the case 
also explicitly informed the veteran of the laws, 
regulations, and rating schedule provisions pertinent to his 
claim.  VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed for either 
claim.  Therefore, it is not prejudicial to the veteran to 
proceed to adjudicate the claim on the current record.  See 
Bernard v. Brown, 4 Vet. App. 384.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c)).  The 
evidence of record includes the veteran's service medical 
records as well as VA examination and X-ray reports.  
Specifically, the veteran was afforded an appropriate VA 
examination in May 2001.  The veteran has not indicated there 
is any additional evidence not already associated with his 
claims file.   38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.159(c)(4)).  There is more than sufficient 
evidence of record to decide this claim properly and fairly.

II.  Increased Rating for Right Medial Malleolus Fracture 
Residuals

The veteran contends that he is entitled to a disability 
rating in excess of 20 percent for his service-connected 
right medial malleolus fracture residuals.  At the outset, 
the Board notes that a fracture to the right medial malleolus 
refers to the bone in the right ankle that protrudes near the 
ankle joint.  See Dorland's Illustrated Medical Dictionary 
(27th ed. 1988).

In evaluating the veteran's request for higher ratings, the 
Board considers the medical evidence of record.  The medical 
findings are compared to the criteria in the VA Schedule for 
Rating Disabilities.  38 C.F.R. Part 4 (2001).  In so doing, 
it is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2001).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

Under Diagnostic Code 5270, a 20 percent disability rating is 
appropriate for ankylosis of the ankle when plantar flexion 
is less than 30 degrees.  38 C.F.R. § 4.71a (2001).  The May 
2001 VA examination report reflects the veteran's "right 
ankle is ankylosed at 10 degrees of ankle plantar flexion."  
As the medical evidence indicates residuals of his right 
medial malleolus has resulted in ankylosis of his right ankle 
at less than 30 degrees plantar flexion, the Board finds that 
a 20 percent disability rating is appropriate.

After determining that a 20 percent rating is appropriate, 
the Board must now ascertain whether a rating greater than 20 
percent can be assigned.  This question must be answered in 
the negative.  A 30 percent disability rating is appropriate 
when ankylosis of the ankle results in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion between 0 and 
10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2001).  
As the May 2001 VA examination report reflects the veteran's 
right ankle is ankylosed at 10 degrees plantar flexion, the 
veteran does not have the requisite degree of plantar flexion 
or dorsiflexion required for the 30 percent disability 
rating.  Accordingly, the Board finds that a disability 
rating in excess of 20 percent is not warranted.

The Board notes that the veteran was also diagnosed with a 
mild medial malleolus bony deformity with moderate secondary 
degenerative joint disease in a May 2001 VA X-ray report.  As 
such, the Board has considered a higher disability rating 
based upon this diagnosis.  See Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) (symptomatology that is distinct and 
separate, as opposed to conditions which are duplicative or 
overlapping, may be granted separate disability ratings).  A 
higher disability rating may also be granted under diagnostic 
codes for range of motion when the medical evidence reflects 
such manifestation as: functional loss due to pain, pain on 
movement, excess fatigability, disturbance of locomotion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45 (2001).  The May 2001 VA examination report 
shows the veteran referred to moderate anterior right ankle 
pain, crepitation upon walking, and frequent swelling.  He 
also indicated he takes Motrin for "good pain control," and 
does not buy the medication but instead prefers to get the 
Motrin from the VA Medical Center.  The VA examination report 
reflects that the VA physician verified the veteran's 
medication profile and noted that no Motrin prescriptions had 
been given for several years.  While the veteran indicated he 
is "accustomed to live[ing] with the pain," he also 
indicated he had not consulted a physician in the last year 
due to his right ankle condition.  The May 2001 VA 
examination report also indicates that upon examination there 
was no effusion, instability, tenderness, redness, heat, 
abnormal movement, or guarding of movement of the right 
ankle.  As recorded in the May 2001 VA examination report, no 
pain on range of motion could be ascertained by the VA 
physician as there is no movement because of ankylosis.  
Based on the above, the Board finds that a higher disability 
rating under Diagnostic Code 5270 is not warranted.  
38 C.F.R. § 4.71a (2001).

 The Board also notes that a 20 percent disability rating is 
the highest rating available in other ankle disability 
diagnostic codes.  Nevertheless, the Board has also 
considered their application.  See Esteban, 6 Vet. App. at 
262 (1994).  Diagnostic Code 5271 allows for disability 
ratings for moderate or marked limited motion of the ankle, 
10 percent and 20 percent granted respectively.  38 C.F.R. 
§ 4.71a (2001).  However, the veteran's medical evidence does 
not show either moderate or marked limited motion.  In fact, 
the May 2001 VA examination report reflects that because the 
right ankle is ankylosed, there is no movement.  As such, 
Diagnostic Code 5271 is not appropriate.  Diagnostic Code 
5273 allows for a disability rating for moderate (10 percent) 
or marked (20 percent) deformity due to malunion of the os 
calcis or astragalus while Diagnostic Code 5274 allows for a 
20 percent disability rating be assigned for an 
astragalectomy.  38 C.F.R. § 4.71a (2001).  The medical 
evidence does not does not reflect any residuals of right 
malleolus fracture have caused malunion of either the os 
calcis or astragalus, and neither does the medical evidence 
reflect the veteran's astragalus has been removed.  As such, 
the Board finds that application of Diagnostic Codes 5273 and 
5274 are also not appropriate.

In sum, the Board finds that the medical evidence supports a 
finding of a 20 percent, but no greater, disability rating 
for the veteran's service connected right medial malleolus 
fracture residuals under Diagnostic Code 5270.  A disability 
rating in excess of 20 percent is also not appropriate under 
other ankle disability diagnostic codes.  As such, the Board 
concludes that the preponderance of the evidence weighs 
against the veteran's claim for an increased rating for his 
service-connected right medial malleolus fracture residuals.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991).  The Board has considered the doctrine 
of reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

An increased rating for right medial malleolus fracture 
residuals in excess of 20 percent is denied.



		
	C.P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

